Court of Appeals
of the State of Georgia

                                                               ATLANTA, January 20, 2015

The Court of Appeals hereby passes the following order

A15D0203. MARK DOWDELL v. DAVID FITZGIBBON, CHIEF APPRAISER FOR
    FULTON COUNTY BOARD OF TAX ASSESSORS, FULTON COUNTY
    GEORGIA.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby GRANTED. The Appellant may file a Notice of Appeal within 10 days of the date of this

order. The Clerk of Superior Court is directed to include a copy of this order in the record

transmitted to the Court of Appeals.


LC NUMBERS:

2015CV248258




                                       Court of Appeals of the State of Georgia
                                            Clerk's Office, Atlanta, January 20, 2015.

                                            I certify that the above is a true extract from the minutes of
                                       the Court of Appeals of Georgia.

                                            Witness my signature and the seal of said court hereto
                                       affixed the day and year last above written.

                                                                          , Clerk.